Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the application filed 04/14/2020. By this application,
Claims 1-20 are pending.
This application is the continuation of application 15/857,054, filed 12/28, 2017,  
now Pat. No. 10,649,656.

Information Disclosure Statement
The IDS filed on 04/14/2020 is considered and initialed by the examiner.

Allowable Subject Matter
Number of claims allowed: 20.
Allowed claims: 1-20.
The following is an Examiner’s statement of reasons for allowance: The prior art of Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claim 1, determine the presence of a mapping included in the translation register that is inaccessible to the host device; identify a second entry of a second register inaccessible by the host device based at least in part on the presence of the 
	The closest art of record, Haws et al. (US 2014/0241097)) discloses a method for loading trim data to a trim register array. The method is to maintain a correspondence between the trim address and the trim data of each trim address and trim data pair in the trim register array. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TT/



/RYAN BERTRAM/Primary Examiner, Art Unit 2137